Case 1:21-cv-01972-SKC Document 1 Filed 01/06/21 USDC Colorado Page 1 of 7




                                               CV. 21-395 (CCC) (MF)
Case 1:21-cv-01972-SKC Document 1 Filed 01/06/21 USDC Colorado Page 2 of 7
Case 1:21-cv-01972-SKC Document 1 Filed 01/06/21 USDC Colorado Page 3 of 7
Case 1:21-cv-01972-SKC Document 1 Filed 01/06/21 USDC Colorado Page 4 of 7
Case 1:21-cv-01972-SKC Document 1 Filed 01/06/21 USDC Colorado Page 5 of 7
Case 1:21-cv-01972-SKC Document 1 Filed 01/06/21 USDC Colorado Page 6 of 7
Case 1:21-cv-01972-SKC Document 1 Filed 01/06/21 USDC Colorado Page 7 of 7
